          Case 1:19-cv-02689-LLS Document 70 Filed 04/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                        Case No. 19-cv-02689 (LLS)
DRESSER-RAND COMPANY,

                              Plaintiff,                NOTICE OF MOTION
                v.

PETRÓLEOS DE VENEZUELA, S.A. et al.,

                              Defendants.


       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law in

Support of Plaintiff’s Motion for Entry of Final Judgment Pursuant to Federal Rule of Civil

Procedure 54(b), Plaintiff Dresser-Rand Company, by and through its attorneys, Reed Smith

LLP, will move this Court, before the Honorable Louis L. Stanton, at the United States District

Court for the Southern District of New York, 40 Foley Square, New York, New York 10007, on

a date to be determined by the Court, for an Order entering final judgment as to Plaintiff’s claim

against Defendant PDVSA Petróleo S.A. in the above-captioned action.

Dated: April 29, 2020

                                                    REED SMITH LLP

                                                    By:     /s/ Jordan W. Siev
                                                    Jordan W. Siev
                                                    Geoffrey G. Young
                                                    Nicole Lech
                                                    599 Lexington Avenue
                                                    New York, NY 10022
                                                    Tel. (212) 521-5400
                                                    Fax. (212) 521-5450

                                                    Attorneys for Plaintiff
